            1 LEWIS BRISBOIS BISGAARD & SMITH LLP
              SHANE SINGH, SB# 202733
            2   E-Mail: Shane.Singh@lewisbrisbois.com
              2020 West El Camino Avenue, Suite 700
            3 Sacramento, California 95833
              Telephone: 916.564.5400
            4 Facsimile: 916.564.5444

            5 Attorneys for Defendants, VIA TECH
              PUBLISHING SOLUTIONS, INC. and
            6 ATTORNEY’S CORPORATION SERVICES, INC.

            7

            8                                     UNITED STATES DISTRICT COURT

            9                      EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION

           10

           11 OLIVIA FRY,                                            CASE NO. 2:17-cv-02101-WBS-AC

           12                       Plaintiff,                       STIPULATION AND [PROPOSED]
                                                                     ORDER
           13             vs.
                                                                     Trial Date:        April 16, 2019
           14 VIA TECH PUBLISHING SOLUTIONS,
              INC., ATTORNEY’S CORPORATION                           The Hon. William B. Shubb
           15 SERVICES, INC., and DOES 1 through 20,

           16                       Defendants.

           17

           18            Plaintiff Olivia Fry (“Plaintiff”) and Defendants Via Tech Publishing Solutions, Inc., and
           19 Attorney’s Corporation Services, Inc. (collectively “Defendants”), do hereby stipulate and agree as

           20 follows:

           21                                              STIPULATION
           22            Plaintiff and Defendants jointly desire to schedule an early settlement conference before
           23 Magistrate Judge Alison Claire. However, both Plaintiff’s and Defendants’ counsel’s trial

           24 schedules and the present discovery limitations make this challenging. The parties are diligently

           25 working to resolve the case.

           26            In light of the foregoing, Plaintiff and Defendants jointly request that the following
           27 limitations be continued as follows:

           28                   1. All non-expert discovery: From November 30, 2018, to March 22, 2019.
LEWI
S               4816-6570-5849.1
BRISBOI                                                             1                              2:17-cv-02101-WBS-AC
S                                                 STIPULATION AND [PROPOSED] ORDER
BISGAARD
& SMITH
            1                 2. Law and motion filings: From December 21, 2018, to April 12, 2019.

            2                 3. Final pretrial conference: From February 25, 2019, to a date deemed appropriate

            3                      by the court.

            4                 4. Trial date: From April 16, 2019, to August 6, 2019.

            5            The undersigned, on behalf of their respective clients, do so stipulate.

            6            Respectfully submitted.

            7

            8 DATED: October 23, 2018                       LEWIS BRISBOIS BISGAARD & SMITH                LLP

            9

           10
                                                            By:          /s/ Shane Singh, Esq.
           11                                                     Shane Singh
                                                                  Attorneys for Defendants, VIA TECH
           12                                                     PUBLISHING SOLUTIONS, INC. and
                                                                  ATTORNEY’S CORPORATION SERVICES,
           13                                                     INC.
           14

           15
                DATED: October 23, 2018                     TELFER LAW
           16

           17
                                                            By:            /s/ Jill Telfer, Esq.
           18                                                     Jill Telfer
                                                                  Attorneys for Plaintiff, OLIVIA FRY
           19

           20

           21

           22

           23

           24

           25

           26
           27

           28
LEWI
S               4816-6570-5849.1
BRISBOI                                                             2                               2:17-cv-02101-WBS-AC
S                                                      STIPULATION AND ORDER
BISGAARD
& SMITH
            1                                                   ORDER

            2                      Based on the stipulation and good cause appearing, the Court accepts the parties’

            3                      proposed continuances:

            4                 1. All non-expert discovery: Continued to March 22, 2019.

            5                 2. Law and motion filings: Continued to April 12, 2019.

            6                 3. Final pretrial conference: Reset for June 10, 2019 at 1:30 p.m.

            7                 4. Jury Trial: Reset for August 6, 2019 at 9:00 a.m.

            8

            9            IT IS SO ORDERED.

           10 Dated: October 26, 2018

           11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26
           27

           28
LEWI
S               4816-6570-5849.1
BRISBOI                                                              3                             2:17-cv-02101-WBS-AC
S                                                        STIPULATION AND ORDER
BISGAARD
& SMITH
